           Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        5/27/2020
    JEFFREY M. POPPEL,
    on his own behalf and on behalf of all others
    similarly situated

                                    Plaintiff,
                                                              1:19-CV-01403 (ALC)
                        -against-
                                                              OPINION & ORDER
    THE ESTATE OF DR. REGINALD
    ARCHIBALD and THE ROCKEFELLER
    INSTITUTE,

                                    Defendant.


ANDREW L. CARTER, JR., District Judge:

          There are two pending motions to dismiss in related cases before this Court: Poppel v.

Rockefeller University Hospital, et al., No. 19-CV-01403 (S.D.N.Y.) and N.R. v. Estate of Dr.

Reginald Archibald et al., No. 19-CV-07609 (S.D.N.Y.).1 Given the overlap in the underlying

facts, causes of action, and briefing in these cases, the Court decides the two motions together.

For the reasons set forth below, Defendant Rockefeller’s motion to dismiss is GRANTED in part

and DENIED in part.

                                                 INTRODUCTION

          This is a tragic case involving decades of sexual abuse by Dr. Reginald Archibald.

Archibald, who was employed as a pediatric endocrinologist at the Rockefeller Institute, sexually

abused patients, many of whom were disabled and suffered from growth deficiencies. During an




1
 A third, related case, P.N. v. Rockefeller Institute et al., No. 19-CV-10493 (S.D.N.Y.) is also
pending before the Court. In that case, the Court granted Defendants’ request to extend the
deadline to respond to the Complaint until 30 days after this Court issues a decision on the pending
motions to dismiss in Poppel and N.R.


                                                    1
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 2 of 21



investigation into this misconduct, Rockefeller sent a letter to Archibald’s former patients

requesting any information they would like to share regarding their interactions with Archibald.

Plaintiffs bring numerous claims against Defendant Rockefeller and Archibald’s Estate, including

for sexual abuse, assault, battery, fraud, false imprisonment, gross negligence, and medical

malpractice; and claims against Defendant Rockefeller for negligent hiring, supervision, and

retention, and for intentional and/or negligent infliction of emotion distress and intrusion upon

seclusion. Because Archibald was not acting within the scope of his employment when he sexually

abused his patients, Defendant Rockefeller cannot be held vicariously liable for his intentional

torts. Plaintiffs’ claims for negligent hiring, supervision, and retention survive. Finally, Plaintiffs’

claims for intentional and/or negligent infliction of emotion distress and intrusion upon seclusion

are dismissed because Plaintiffs do not adequately plead these causes of actions.

                                              BACKGROUND

   A. Factual Background

        The following facts are taken from allegations contained in Plaintiff’s Complaint and are

presumed to be true for purposes of this motion.

        Dr. Reginald Archibald was a preeminent pediatric endocrinologist at The Rockefeller

University Hospital from the 1940s until the 1980s. See First Amended Complaint (“Poppel

Compl.”) (Docket 19-CV-1403; ECF No. 53) at ¶¶ 29–30. During his career with Rockefeller, he

treated approximately 9,000 patients, many of whom were undersized and had trouble growing.

Id. at ¶36. Plaintiffs allege that over the course of 40 years, Archibald sexually abused his patients,

including by removing their clothes, measuring their genitalia, inappropriately touching them,

masturbating them or asking them to masturbate to ejaculation, and taking sexually explicit

photographs of them. Id. at ¶¶ 38–47.




                                                   2
            Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 3 of 21



           On October 5, 2018, Rockefeller issued a statement indicating it had received reports of

improprieties from some of Archibald’s former patients in 2004 and 2018. Id. at ¶64. Rockefeller

retained Debevoise & Plimpton LLP in 2004 to investigate the allegations, and after an extensive

investigation, including interviews with former patients, faculty, administrators and staff,

Debevoise “found certain allegations credible and determined that it was likely that some of []

Archibald’s behavior towards [the reporting patient in 2004] was inappropriate.” Id. at ¶65. After

receiving another complaint from a former patient in 2018, Rockefeller again engaged Debevoise

to investigate. Id. at 77–78. On May 23, 2019, Debevoise filed a report that concluded that

Archibald “engaged in a widespread pattern of misconduct and sexually abused many children at

the Hospital over the course of many years when offering patients medical care and treatment.”

Report on the Investigation of Dr. Reginald Archibald (“2019 Debevoise Report”) (ECF No. 71-

1) at 1.

           The 2019 Debevoise Report also concluded that Rockefeller was made aware of

Archibald’s conduct in a number of ways. Periodically there were “questions and allegations”

about Archibald’s practices and Rockefeller “reported allegations of Archibald’s improper

behavior and abuse to various authorities in 1996, 2004, and 2018.” Id. at 13. For example, in the

late 1960s, the New York County District Attorney’s Office issued a grand jury subpoena for

medical records of two former patients of Archibald, but he was never charged with an offense.

The President of Rockefeller at the time, however, was made aware of the investigation. Id. at 13–

14. The physician-in-chief of the Hospital from 1960–74 also received “several complaints, during

his tenure, from patients, family members, or staff about Archibald’s examinations of patients’

genitals.” Id. at 13. In 1996, Rockefeller received a letter from a former patient indicating that

Archibald engaged in inappropriate sexual conduct in the 1960s and 70s. Id. at 15. In 1998,




                                                  3
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 4 of 21



Rockefeller received an oral complaint from a former patient who commented on Archibald’s

inappropriate sexual conduct towards him. Id. at 15.

       Rockefeller sent a brief letter to over 1,000 of Archibald’s former patients (the “Letter”).

In response to this outreach letter from the Hospital, over 900 individuals contacted Debevoise to

share information about their experiences or on behalf of others. See 2019 Debevoise Report at 2.

The Letter read:

       Our records indicate that, some decades ago, you may have been a patient at The
       Rockefeller University Hospital and seen by [] Reginald Archibald, who was at the
       Hospital from 1948–1982 and passed away in 2007. If we have contacted you in
       error, please disregard this letter.

       Based on reports from several former patients regarding Dr. Archibald’s
       interactions with them, we are reaching out to as many of his patients as we can
       locate. We have hired Helen Cantwell, of Debevoise & Plimpton LLP, to assist us
       with this outreach. If you have information you would like to share regarding your
       interactions with [] Archibald, please contact Helen at: (212) 909-6312 or
       hcantwell@debevoise.com.

       Thank you for your consideration.

Id. at ¶90. Plaintiffs allege that “[d]espite its awareness that it was sending its Letter to survivors

of child sexual abuse and that its Letter would likely cause a significant number of the Letter’s

recipients to suffer severe emotional distress, Rockefeller sent the Letter anyways.” Id. at ¶104.

Moreover, Plaintiffs allege that “at least one purpose of Rockefeller’s decision to send the Letter

to more than a [sic] 1,000 former patients was to gather information about potential plaintiffs in

advance of litigation.” Id. at ¶101.

   B. Plaintiff Poppel’s Individual Allegations

       Plaintiff Poppel was born with congenital deformities of the upper extremities. Id. at ¶113.

He was a patient at Rockefeller from approximately 1975 to 1980. Id. at ¶123. On October 15,

1975, Poppel’s father signed two consent forms in which he provided consent for “any routine




                                                  4
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 5 of 21



treatment and diagnostic procedure” and gave consent for “photographs of my child [Plaintiff] to

be taken, only for medical and professional purposes.” Id. at ¶124. When Poppel visited Archibald

for the first visit, Archibald took Poppel to a dimly lit examination room alone, told him to remove

his clothing, and took nude photographs of Poppel. Id. at ¶138–140. Archibald then measured

Poppel’s penis and instructed him to masturbate. Poppel’s arms were not long enough to reach his

penis, so he had to curl up into the fetal position in order to masturbate for Archibald. Id. at ¶148.

Archibald took photographs while Poppel attempted to masturbate. Id. at ¶142–144. Archibald

then picked Poppel up, placed him on his left leg, and engaged in touching, fondling, and groping

of Poppel’s genitals. Id. at ¶¶151–153. Over the course of five years, Poppel had “several

appointments with Archibald at Rockefeller University Hospital. Several involved traumatic

sexual abuse.” Id. at ¶ 126.

       As a result of this sexual abuse, Poppel suffered from a number of physical ailments,

including severe headaches, irritable bowel syndrome, anxiety, and depression. Id. at ¶¶ 168, 177.

After he received the Letter from Rockefeller, Poppel suffered from anxiety, and the Letter

“immediately brought Archibald’s sexual abuse of Mr. Poppel to the forefront of his mind, and it

forced Mr. Poppel to relive the encounter over, and over again.” Id. at ¶¶ 185–186.

   C. Plaintiff N.R.’s Individual Allegations

       Plaintiff N.R. was born slight in stature. See N.R. Complaint (Docket 19-CV-7609; ECF

No. 7) at ¶110. She had nine appointments with Archibald. Id. at ¶112. He took her into a dimly

lit examination room alone and locked the door behind them. Id. at ¶113. Archibald then told N.R.

to remove all of her clothing and stand against a wall with her palms facing upwards. Id. at ¶115.

He took nude photographs of N.R. standing against the wall. Id. at ¶117. He also engaged in




                                                  5
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 6 of 21



“inappropriate touching,” id. at ¶¶143, 151, 158, 187, 203, 218, 234, and made “physical, bodily

contact with Plaintiff,” id. at ¶159.

        As a result of this sexual abuse, N.R. suffered from a number of physical ailments including

amnesia, post-traumatic stress disorder, and digestive problems. Id. at ¶124, 127. After N.R.

received the Letter from Rockefeller, she suffered from anxiety and the “Letter immediately

brought Archibald’s sexual abuse of N.R. to the forefront of her mind, and it forced N.R. to relive

the encounter over, and over again.” Id. at ¶137.

    D. Procedural Background

        There are three pending, related cases before the Court: Poppel v. Rockefeller University

Hospital, et al., 19-CV-01403 (S.D.N.Y.); N.R. v. Estate of Dr. Reginald Archibald et al., 19-CV-

07609 (S.D.N.Y.); and P.N. v. Rockefeller Institute et al., 19-CV-10493 (S.D.N.Y.). The cases

share operative facts, allegations, and claims.

        New York’s Child Victims Act (“CVA”) extends the statute of limitations for survivors of

child sexual abuse cases in New York for a one-year time window. N.Y. C.P.L.R. § 214-g. Under

the CVA, there are three types of sexual conduct that can serve as the predicate for revival of a

claim: (1) any sexual offense as defined in New York Penal Law (“NYPL”) Article 130; (2) incest

(NYPL §§ 255.27, 255.26, or 255.25); or (3) the use of a child in a sexual performance (NYPL

§263.05). The statute was effective February 14, 2019, and the one-year time window began on

August 14, 2019. Poppel filed an amended complaint on August 19, 2019 and N.R. filed a

complaint on August 15, 2019. Both claims fall within the time-window specified in the CVA.

        Poppel filed a Complaint on February 14, 2019. (Docket 19-CV-1403; ECF No. 7).

Defendants filed a motion for a temporary stay on April 25, 2019. ECF Nos. 37–38. Poppel

opposed Defendants’ motion on May 16, 2019. ECF No. 39. Defendants replied on May 23, 2019.




                                                    6
           Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 7 of 21



ECF No. 40. After careful consideration, the Court granted Defendants’ motion to stay and the

case was stayed until September 13, 2019. ECF No. 41. Poppel filed an Amended Complaint on

August 19, 2019. ECF No. 53 (“Poppel Compl.”). Defendants filed a motion to dismiss the claims

on November 18, 2019. ECF Nos. 69–70. Poppel opposed Defendants’ motion on December 9,

2019. ECF No. 71. Finally, Defendants replied on December 16, 2019. ECF No. 74.

        N.R. filed a Complaint on August 15, 2019. (Docket 19-CV-7609; ECF No. 7) (“N.R.

Compl.”). Defendants filed a motion to dismiss the claims on November 18, 2019. ECF No. 29.

N.R. opposed Defendants’ motion on December 9, 2019. ECF No. 31. Finally, Defendants replied

on December 16, 2019. ECF No. 34.2

                                        STANDARD OF REVIEW

        When resolving a motion to dismiss under Fed. R. Civ. P 12(b)(6), a court should “draw

all reasonable inferences in [the plaintiff’s] favor, assume all well-pleaded factual allegations to

be true, and determine whether they plausibly give rise to an entitlement to relief.” Faber v. Metro.

Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted). Thus, “[t]o

survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face’.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

However, the court need not credit “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 555).




2
 Defendants filed identical briefs in both dockets. Poppel and N.R.’s briefs were largely similar,
but differed slightly. The Court lists the docket number of the appropriate case to distinguish
between Poppel and N.R.’s briefing.


                                                   7
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 8 of 21



       The Court’s function on a motion to dismiss is “not to weigh the evidence that might be

presented at a trial but merely to determine whether the complaint itself is legally sufficient.”

Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the

complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Moreover, “the tenet that a court must accept a

complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s elements,

supported by mere conclusory statements.” Id. at 663.

                                               DISCUSSION

       Plaintiffs bring fourteen claims against Defendant Rockefeller: (1) the individual torts of

sexual abuse, assault, battery, fraud, and false imprisonment (Poppel Compl. Counts 1–5); (2)

negligent hiring, supervision, and retention (Poppel Compl. Count 6; N.R. Compl. Count 7); (3)

vicarious liability (Poppel Compl. Count 7; N.R. Compl. Count 8); (4) gross negligence and/or

wanton and reckless misconduct (Poppel Compl. Count 8; N.R. Compl. Count 9); and (5)

intentional and/or negligent infliction of emotional distress and intrusion upon seclusion (Poppel

Compl. Counts 9–11; N.R. Compl. Count 10–12).3

       Defendant Rockefeller moves to dismiss Counts 1–5, 7, and 9–11 of Poppel’s Complaint

in their entirety, Count 6 of Poppel’s Complaint insofar as it asserts a claim for negligent hiring,

and Counts 7–12 of N.R.’s Complaint in their entirety.




3
 N.R. alleges the intentional tort claims (N.R. Compl. Counts 1–5), as well as a claim for medical
malpractice (N.R. Compl. Count 6), only against the Archibald Estate. Additionally, Poppel’s
Complaint includes putative class claims for emotion distress and intrusion upon seclusion
whereas N.R.’s Complaint only alleges these claims on behalf of herself.


                                                  8
          Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 9 of 21



    I.   Vicarious Liability Claims

         Poppel brings claims against Rockefeller for vicarious liability based on Archibald’s

misconduct. Specifically, Poppel alleges that Archibald was acting within the scope of his

employment and that as a direct and proximate result of his misconduct, Poppel suffered pain of

mind and body, shock, emotion distress, permanent disability, and a number of other injuries. See

Poppel Compl. at ¶307. Poppel asserts that Rockefeller should be held liable for sexual abuse,

assault, battery, fraud, and false imprisonment based on Rockefeller’s vicarious liability for

Archibald’s tortious acts.4

         “Under the common law doctrine of respondeat superior, an employer may be held liable

for the tortious acts of an employee committed within the scope of his employment.” Abdelhamid

v. Altria Grp., Inc., 515 F. Supp. 2d 384, 394 (S.D.N.Y. 2007). To state a claim for respondeat

superior, “a plaintiff must plead facts showing, among other things, that the tortious conduct

causing the injury was undertaken within the scope of the employee’s duties to the employer and

was thus in furtherance of the employer’s interests.” Doe v. Alsaud, 12 F. Supp. 3d 674, 677

(S.D.N.Y. 2014). “An employee’s actions fall within the scope of employment where the purpose

in performing such actions is to further the employer’s interest, or to carry out duties incumbent

upon the employee in furthering the employer’s business.” Guzman v. United States, No. 11-CV-

5834, 2013 WL 543343, at *9 (S.D.N.Y. Feb. 14, 2013) (quoting Beauchamp v. City of New York,

771 N.Y.S.2d 129 (2d Dep’t 2004)).



4
  Count 7 of Poppel’s Complaint and Count 8 of N.R.’s Complaint assert independent claims for
vicarious liability against Rockefeller. Although the theory of vicarious liability, and more
specifically of respondeat superior, can be used to hold Rockefeller accountable for the intentional
torts committed by Archibald, it is not an independent cause of action. See, e.g., Scott v. City of
Mount Vernon, No. 14-CV-4441, 2017 WL 1194490, at *25 (S.D.N.Y. Mar. 30, 2017)
(“[R]espondeat superior is a theory of liability, not a freestanding cause of action.”). Accordingly,
Count 7 of Poppel’s Complaint and Count 8 of N.R.’s Complaint are dismissed.


                                                 9
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 10 of 21



       The operative question for respondeat superior liability is whether Archibald was acting

within the scope of his employment when he sexually abused Poppel. “New York courts have

rejected respondeat superior claims . . . that a hospital was liable for its attendant’s sexual assault

on a patient.” Swarna v. Al-Awadi, 622 F.3d 123, 144 (2d Cir. 2010) (citing N.X. v. Cabrini

Medical Cent., 97 N.Y.2d 247, 251 (2002)). This is because assault does not further a hospital’s

interest or business. See Ross v. Mitsui Fudosan, 2 F. Supp. 2d 522, 531 (S.D.N.Y. 1998) (“New

York courts consistently have held that sexual misconduct and related tortious behavior arise from

personal motives and do not further an employer’s business, even when committed within the

employment context.”). There was not, nor could there be, a legitimate business or employment

interest for Archibald’s conduct. Indeed, Poppel acknowledges that Archibald was acting in a

personal, not a professional, capacity during the alleged misconduct: “Archibald falsely

represented to Plaintiff that it was medically necessary, and integral to effective treatment, for

Plaintiff to submit to the sexual abuse perpetrated by Archibald, when, in reality, the sole purpose

of the abuse was Archibald’s own sexual gratification.” Poppel Compl. at ¶147.

       Citing several cases from outside of this jurisdiction, Poppel asserts that Archibald’s sexual

abuse was “inextricably intertwined and inseparable from” the medical treatment he provided. See

Memorandum of Law in Opposition to Defendants’ Motion to Dismiss (Opp. Memo) (ECF No.

71) at 4–5 (citing St. Paul Fire & Marine Ins. Co. v. Shernow, 610 A.2d 1281, 1285 (Conn. 1992)).

However, there are no binding cases on this Court that support this proposition. In fact, the New

York Court of Appeals rejected a similar distinction in Cabrini. There, the Court noted that in

Judith M. v. Sisters of Charity Hosp., 93 N.Y.2d 932 (1999), the employee “committed a sexual

assault while engaged in his assigned duties,” but that the Court of Appeals nevertheless concluded

that “the employee departed from his duties for solely personal motives unrelated to the furtherance




                                                  10
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 11 of 21



of the Hospital’s business.” Id. at 933 (citation and quotation marks omitted). Poppel also presents

several policy reasons the Court should adopt an approach contrary to that set forth by New York

state courts. However, the “duty of a federal court sitting in diversity is to apply New York state

law as defined and interpreted by New York state courts.” Vumbaca v. Terminal One Grp. Ass’n

L.P., 859 F. Supp. 2d 343, 375 (E.D.N.Y. 2012).

       Finally, Poppel asserts that this case falls into a class of “extremely unusual situations” in

which New York law creates an exception to the “scope of employment” requirement for

respondeat superior liability. See Opp. Memo at 10 (citing Cornell v. State of New York, 46 N.Y.2d

1032, 1033 (1979)). Poppel relies on Stone v. William M. Eisen Co., 219 N.Y. 205 (1916) to

support this point. In Stone, the defendant was treating plaintiff’s feet for braces when she was

feloniously assaulted. Id. at 208. The Stone court found that when there is a “peculiar and special

relationship[]” between plaintiff and defendant, for example the relationship between innkeeper

and guest or between carrier and passenger, there is an exception to the “scope of employment”

requirement for respondeat superior. Id. at 208–209. This decision, however, was not the final say

on this body of law. Almost a century later, the New York Court of Appeals reversed course and

noted that “[t]his sliding scale of duty is limited, however; it does not render a hospital an insurer

of patient safety or require it to keep each patient under constant surveillance.” Cabrini, 97 N.Y.2d

at 253; see also Judith M., 93 N.Y.2d at 933. Indeed, New York courts have themselves set aside

Stone in light of Cabrini. See Doe v. Westfall Health Care Ctr., Inc., 303 A.D.2d 102, 112 (4th

Dep’t 1997) (rejecting plaintiff’s argument about a special relationship based on the alleged sexual

assault of a patient by a health care aide at a nursing home facility).

       Archibald was not acting within the scope of his employment when he sexually assaulted

Poppel and, accordingly, Rockefeller cannot be held vicariously liable for his intentional torts.




                                                  11
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 12 of 21



 II.   Negligent Hiring, Supervision, and Retention

       Plaintiffs bring claims for negligent hiring, supervision, and retention against Rockefeller,

who seeks to dismiss only the negligent hiring claims.

       “In instances where [,as here,] an employer cannot be held vicariously liable for its

employee’s torts [because they occur outside the scope of his employment], the employer can still

be held liable under theories of negligent hiring, negligent retention, and negligent supervision.”

Bouchard v. New York Archdiocese, 719 F. Supp. 2d 255, 260 (S.D.N.Y. 2010) (citing Kenneth R.

v. Roman Catholic Diocese of Brooklyn, 654 N.Y.S.2d 791 (2d Dep’t 1997)) (alteration in

original). “A cause of action for negligent hiring or retention requires allegations that the employer

. . . failed to investigate a prospective employee notwithstanding knowledge of facts that would

lead a reasonably prudent person to investigate that prospective employee.” Richardson v. City of

New York, No. 04-CV-05314, 2006 WL 3771115, at *13 (S.D.N.Y. Dec. 21, 2006) (citation and

quotation marks omitted).

       Plaintiffs do not sufficiently allege a cause of action for negligent hiring. Plaintiffs do not

allege facts regarding Archibald’s propensity to commit sexual abuse before he was hired in 1940,

nor do Plaintiffs allege knowledge of facts that would “lead a reasonably prudent person to

investigate.” Richardson, 2006 WL 3771115 at *13; see also Def Memo. at 11–12. Plaintiffs agree

that “the allegations as to negligent hiring are currently thin” and request leave from the Court to

“more fully state a claim for negligent hiring.” Pl. Memo at 13. Plaintiffs believe leave is

particularly appropriate here because (1) Rockefeller did not address negligent hiring in its pre-

motion letter and (2) the state of public knowledge about what Rockefeller knew is rapidly

evolving. See id. Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely




                                                 12
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 13 of 21



give leave [to amend] when justice so requires.” In light of this permissive standard, the Court

grants Plaintiffs leave to amend their complaints in regard to their negligent hiring claims.

III.   Emotional Distress and Intrusion Upon Seclusion Claims

       Finally, Plaintiffs bring claims for intentional infliction of emotional distress, negligent

infliction of emotional distress, and intrusion upon seclusion based on the Letter Rockefeller sent

to Archibald’s former patients.5 Specifically, Plaintiffs allege that Rockefeller sent the Letter to

former patients of Archibald who “at the time they received the Letter, believed they had no legal

recourse” and for whom the Letter “reopen[ed] the wounds . . . of Archibald’s sexual abuse.”

Poppel Compl. at ¶¶ 321–22. Plaintiffs also allege that Rockefeller had a “duty to avoid causing

the recipients of its Letter to suffer emotional distress and to avoid re-traumatizing victims of child

sexual abuse.” Id. at ¶331. Finally, Plaintiffs allege that Rockefeller intruded upon the “solitude,

seclusion, and private affairs and concerns of Plaintiff’s by sending a letter to Plaintiff’s private

quarters.” Id. at ¶ 343–44.

           A. Intentional Infliction of Emotional Distress.

       Under New York law, a claim for intentional infliction of emotion distress requires “(1)

extreme and outrageous conduct; (2) intent to cause, or reckless disregard of a substantial

probability of causing, severe emotional distress; (3) a causal connection between the conduct and

the injury; and (4) severe emotional distress.” Conboy v. AT & T Corp., 241 F.3d 242, 258 (2d Cir.

2001) (citation omitted). Plaintiffs must allege conduct that is “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious,

and utterly intolerable in a civilized society.” Stuto v. Fleishman, 164 F.3d 820, 827 (2d Cir. 1999)




5
 As noted in footnote two, Poppel alleges these claims on behalf of a putative class whereas N.R.
only alleges these claims on behalf of herself.


                                                  13
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 14 of 21



(quoting Howell v. New York Post Co., 81 N.Y.2d 115, 122 (1993)). This standard is “rigorous,

and difficult to satisfy.” Howell, 81 N.Y.2d at 122.

        Rockefeller’s Letter was sent to more than 1,000 former patients of Archibald, and stated

four important pieces of information: (1) the recipient may have been a patient of Archibald; (2)

based on “reports from several former patients regarding Dr. Archibald’s interactions with them,

we are reaching out to as many of his patients as we can locate;” (3) that Rockefeller hired Helen

Cantwell of Debevoise & Plimpton LLP to assist with the outreach; and (4) that if “you have

information you would like to share regarding your interactions with Dr. Archibald, please contact

Helen.” Poppel Compl. at ¶90. Notably, the Letter does not reference any allegations against

Archibald nor does it reference the nature of the reports from several former patients. Moreover,

the Letter does not imply that any particular recipient was a victim of Archibald’s misconduct.

Sending this Letter does not meet the high bar of “extreme and outrageous conduct.”6 In this

district, “[o]nly the most egregious conduct has been found sufficiently extreme and outrageous to

establish this tort.” Medcalf v. Walsh, 938 F. Supp. 2d 478, 488 (S.D.N.Y. 2013) (collecting cases).

The “highly disfavored cause of action” for IIED is “almost never successful,” and this is not the

rare case in which it is successful. McGown v. City of New York, No. 09-CV-8646, 2010 WL

3911458, at *5 (S.D.N.Y. Sept. 9, 2010).

        Because Plaintiffs cannot establish the first element of the intentional infliction of emotion

distress cause of action, this claim fails.



6
  Plaintiffs allege that Rockefeller sent the letter in order to “mitigate its liability” by collecting
information from potential future litigants on the eve of the passage of the CVA. Poppel Compl.
at ¶10. Plaintiffs then argue that, because of this intent, Rockefeller’s letter was extreme and
outrageous. The Court disagrees. Plaintiffs conflate the conduct prong and the intent prong of the
IIED test. Even assuming that Rockefeller sent out the Letter for the purpose of mitigating its
liability, the content and distribution of the Letter does not go “beyond all possible bounds of
decency.” Stuto, 164 F.3d at 827.


                                                  14
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 15 of 21



           B. Negligent Infliction of Emotional Distress

       Under New York law, a claim for negligent infliction of emotional distress (“NIED”) can

proceed under one of two theories: (1) the “bystander” theory or (2) the “direct duty theory.”

Werner v. Selene Fin., LLC, No. 17-CV-06514, 2019 WL 1316465, at *11 (S.D.N.Y. Mar. 22,

2019) (citing Mortise v. United States, 102 F.3d 693, 696 (2d Cir. 1996)). The bystander theory

applies if the defendant’s negligence causes her to be threatened with serious physical harm and

as a result she suffers emotion injury from witnessing the death or serious bodily injury of a

member of her immediate family.” Id. The direct duty theory applies when “she suffered an

emotional injury from the defendant’s breach of a duty which unreasonably endangered her own

physical safety.” Id. New York courts also recognize NIED claims in “special circumstances”

where there is “an especial likelihood of genuine and serious mental distress.” Baker v. Dorfman,

239 F.3d 415, 421 (2d Cir. 2000) (citation omitted).7

       Plaintiffs argue that the “special circumstances doctrine imposes a duty of care upon a

hospital to avoid wrongly causing patients emotional distress.”8 Opp. Memo at 23. New York



7
  The parties dispute whether, under New York law, demonstrating “extreme and outrageous
conduct” is an element of an NIED claim. New York state courts are split on the issue. Compare
Melendez v. City of New York, 171 A.D.3d 566, 567 (1st Dep’t 2019), with Taggart v. Costabile,
131 A.D.3d 243 (2d Dep’t 2015). Courts in this District are also split on this issue. Compare
Truman v. Brown, No. 19-CV-1546, 2020 WL 353615, at *15 (S.D.N.Y. Jan. 21, 2020) (finding
that “extreme and outrageous conduct” is an element of NIED claims), and Black v. Ranley, No.
17-CV-9026, 2018 WL 2766138, at *11 (S.D.N.Y. June 8, 2018) (same), with Mortimer v. City of
New York, No. 15-CV-7186, 2018 WL 1605982, at *27 (S.D.N.Y. Mar. 29, 2018) (“A claim of
negligent infliction of emotional distress (“NIED”) does not require extreme or outrageous
conduct”), and Abdel–Karim v. EgyptAir Airlines, 116 F.Supp.3d 389, 411 (S.D.N.Y. 2015)
(same). Since Rockefeller fails to state a claim for NIED under any of the theories of liability
under New York State law, this Court declines to opine on the split of authority.
8
  Plaintiffs do not and could not allege NIED pursuant to either the bystander theory or the direct
duty theory. Rockefeller’s conduct in sending the Letter to former patients of Archibald did not
unreasonably endanger Plaintiffs’ physical safety nor did it threaten them with physical harm.
Moreover, “the unreasonable endangerment element of a cause of action for negligent infliction of
emotional distress involves an objective inquiry turning on whether a plaintiff’s physical safety


                                                15
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 16 of 21



courts have found “special circumstances” when, for example, a hospital negligently informs an

individual about the death of a family member, see Johnson v. State, 37 N.Y.2d 378, 383 (1975),

a patient is negligently diagnosed with a life-threatening injury, see Baker v. Dorfman, 239 F.3d

415, 421 (2d Cir. 2000), or a hospital denies access to the remains of a deceased family member,

see Lando v. State of New York, 39 N.Y.2d 803, 804–05 (1976); see also Vumbaca v. Terminal

One Grp. Ass’n L.P., 859 F. Supp. 2d 343, 376 (E.D.N.Y. 2012) (“Special circumstances exist

where the claim involves the death of a family member . . . or diagnosis of a life-threatening

disease.”). Special circumstances have not been found for “emotion harm resulting from diagnosis

that falls short of life-threatening disease,” id. (citing Lancellotti v. Howard, 155 A.D.2d 588, 589

(1989), or for “learning that your spouse was terminated by an employer.” Dollman v. Mast Indus.,

Inc., 731 F. Supp. 2d 328, 341 (S.D.N.Y. 2010).

       Rockefeller’s Letter did not “obviously [have] the propensity to cause extreme emotional

distress.” Mortimer v. City of New York, No 15-CV-7186, 2018 WL 1605982, at *27 (S.D.N.Y

Mar. 29, 2018). The Letter—which was sent to over 1,000 of Archibald’s former patients and did

not reference the nature of the allegations against him—is not analogous to any of the

circumstances in which New York courts have found that special circumstances apply. See, e.g.,

Carney v. Bos. Mkt., No. 18-CV-0713, 2018 WL 6698444, at *4 (S.D.N.Y. Dec. 20, 2018) (“[T]he

facts of this case are not akin to the ‘special circumstances’ cases, which involve misinforming a

plaintiff of the death of a loved one, falsely informing a plaintiff of a serious medical diagnosis




actually was endangered, not a subjective evaluation dependent on the plaintiff’s state of mind.”
Though New York law does not require a physical injury, Plaintiffs allege no facts to support a
conclusion that Rockefeller’s conduct in mailing them the Letter threatened their physical safety.
See Torain v. Casey, No. 16-CV-2682, 2016 WL 6780078 at *6 (S.D.N.Y. Sept. 16, 2016)
(“[Plaintiff] has not alleged facts from which it would be possible to conclude that he was in
immediate physical danger.”).


                                                 16
          Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 17 of 21



and other instances of comparable gravitas not present in this case.”). Moreover, “New York

courts have expressed a ‘longstanding reluctance to recognize causes of action for negligent

infliction of emotional distress, especially in cases where the plaintiff suffered no independent

physical or economic injury.’” Corley v. Vance, 365 F. Supp. 3d 407, 454 (S.D.N.Y. 2019) (citing

Colo. Capital Invs., Inc. v. Owens, 304 F. App’x 906, 908 (2d Cir. 2008)). Though Plaintiffs allege

that they suffered serious and troubling re-traumatization when they received the Letter from

Rockefeller, Rockefeller’s conduct in sending the Letter was not itself particularly heinous. See

Samtani v. Cherukuri, No. 11-CV-02159, 2015 WL 64671, at *15 (E.D.N.Y. Jan. 5, 2015) (citing

Johnson, 37 N.Y.2d at 382) (“[I]n these cases—given the particularly heinous nature of the

conduct—courts presume ‘an especial likelihood of genuine and serious mental distress . . ., which

serves as a guarantee that the claim is not spurious.’”). Indeed, in response to the Letter, over 900

individuals reached out to share information about either their experiences or the experiences of

others. While it is unfortunate that some Plaintiffs were re-traumatized by the Letter, Rockefeller’s

conduct does not give rise to a “special circumstance” under New York law.

             C. Intrusion Upon Seclusion

         “New York has consistently refused to recognize a common law right of privacy, and hence

there is no cause of action of intrusion upon seclusion under New York law.” Hamlett v. Santander

Consumer USA Inc., 931 F. Supp. 2d 451, 457 (E.D.N.Y. 2013). The Parties dispute whether New

York law applies to this case.9 New York’s choice of law analysis for tort claims requires an

“interest analysis” to determine the applicable law. GlobalNet Financial.Com, Inc. v. Frank

Crystal & Co., 449 F.3d 377, 384 (2d Cir. 2006) (quoting Schultz v. Boy Scouts of Am., Inc., 65

N.Y.2d 189, 196 (1985)). Pursuant to this analysis, the “law of the jurisdiction having the greatest



9
    Poppel argues that Florida law applies and N.R. argues that Massachusetts law applies.


                                                 17
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 18 of 21



interest in the litigation will be applied.” Id. (citation and quotation marks omitted). “Under the

interest-analysis test, torts are divided into two types, conduct-regulating rules, such as ‘rules of

the road,’ and loss-allocating rules, ‘such as those limiting damages in wrongful death actions,

vicarious liability rules, or immunities from suit.’” In re Thelen LLP, 736 F.3d 213, 220 (2d Cir.

2013).

         The Court concludes, and the Parties agree, that there is an “actual conflict of laws”

between New York law—which does not recognize the tort of intrusion upon seclusion—and

Florida and Massachusetts laws—which in some, limited circumstances recognize that tort. See

Curley v. AMR Corp., 153 F.3d 5, 12 (2d Cir. 1998). The Parties also agree that the alleged tort in

this case is a conduct regulating rule. The alleged tortious conduct occurred in New York, but the

injury was suffered in the states in which Plaintiffs received the Letter from Rockefeller. Plaintiffs

assert that, because the injury occurred in Florida and Massachusetts, the laws of those states apply.

Defendants, on the other hand, assert that the law of the place of the tort—i.e., New York—applies.

         “If conflicting conduct-regulating laws are at issue, the law of the jurisdiction where the

tort occurred will generally apply because that jurisdiction has the greatest interest in regulating

behavior within its borders.” GlobalNet, 449 F.3d at 384 (quoting Cooney v. Osgood Mach., Inc.,

81 N.Y.2d 66, 72 (1993)); see also Schultz, 65 N.Y.2d at 198 (“[W]hen the conflicting rules

involve the appropriate standards of conduct, rules of the road, for example, the law of the place

of the tort will usually have a predominant, if not exclusive, concern.”). Though the alleged injury

was felt in states across the country, the Parties acknowledge that the alleged tortious conduct

occurred in New York.10 Given that, “the place of the allegedly wrongful conduct [] generally has



10
  Plaintiffs cite Schultz for the proposition that for multi-state torts, “the place of the wrong is
considered to be the place where the last event necessary to make the actor liable occurred.”
Schultz, 65 N.Y.2d at 195. However, as the Second Circuit noted in Licci, this language from


                                                 18
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 19 of 21



superior ‘interest in protecting the reasonable expectations of the parties who relied on [the laws

of that place] to govern their primary conduct and in the admonitory effect that applying its laws

will have on similar conduct in the future,’” New York law applies. Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 739 F.3d 45, 51 (2d Cir. 2013) (citing Schultz, 65 N.Y.2d at 198). Since

New York law does not have a cause of action for intrusion upon seclusion, Plaintiffs’ intrusion

upon seclusions claim is dismissed.

IV.    N.R.’s Claims

       Finally, Rockefeller alleges that N.R.’s claims are not covered by the CVA because she

does not allege facts that establish the elements of any of the underlying predicate crimes for

invocation of the CVA.

       N.R.’s allegations sufficiently allege, at this stage of the litigation, that Archibald

committed a predicate crime for invocation of the CVA. Specifically, N.R. alleges that she

experienced “traumatic sexual abuse” during at least nine appointments with Archibald, which

included him taking nude photographs of N.R. standing against a wall. See Compl. at ¶¶ 112–116.

Given the detailed allegations of Archibald taking “sexually explicit photographs of his patients,”

including “close-up photographs of his victims’ genitals,” N.R.’s allegations that Archibald took

sexually explicit pictures of her are plausible and sufficiently allege a violation of NYPL §263.05.

       NYPL §263.05 criminalizes “a sexual performance if knowing the character and content

thereof [the defendant] employs, authorizes or induces a child less than seventeen years of age to

engage in a sexual performance.” NYPL §263.05. The term “sexual performance” means any

performance that includes “sexual conduct” by a child less than seventeen years of age. See NYPL




Schultz related to a loss-allocation doctrine rather than a conduct regulating rule. See Licci ex rel.
Licci v. Lebanese Canadian Bank, SAL, 739 F.3d 45, 50 (2d Cir. 2013).


                                                 19
        Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 20 of 21



§263.00(1). The term “performance” includes photographs and the term “sexual conduct” includes

“lewd exhibition of the genitals.” See §§ 263.00(1), (3). New York courts use a six-factor test to

determine whether an exhibition is “lewd:” “(1) whether the focal point of the visual depiction is

on the child’s genitalia or pubic area; (2) whether the setting of the visual depiction is sexually

suggestive, i.e., in a place or a pose generally associated with sexual activity; (3) whether the child

is depicted in an unnatural pose, or in inappropriate attire, considering the age of the child; (4)

whether the child is fully or partially clothed, or nude; (5) whether the visual depiction suggests

sexual coyness or a willingness to engage in sexual activity; [and] (6) whether the visual depiction

is intended or designed to elicit a sexual response in the viewer.” Figueroa v. Mazza, 825 F.3d 89,

101 (2d Cir. 2016) (citing People v. Horner, 752 N.Y.S.2d 147, 149–50 (3d Dep’t 2002)).11

Liberally constructing N.R.’s Complaint, she alleges that Archibald instructed her to remove all of

her clothing, directed her to stand against a wall with her arms out and palms facing upwards, and

took sexually explicit photographs of her while she was nude, for the sole purpose of his own

sexual gratification, all while she was between the ages of 7 and 15 years old. See Compl. at ¶¶

115–117. Many of the six factors support finding that the photographs Archibald took were indeed

“lewd” and violated §263.05. Drawing all reasonable inferences in N.R.’s favor, her Complaint

plausibly alleges a violation of NYPL §263.05.12




11
   The Second Circuit has noted that, in some cases, these six factors may be “underinclusive.”
United States v. Spoor, 904 F.3d 141, 150 (2d Cir. 2018). This may be especially true in this case,
where the circumstances surrounding the photographs—i.e., Archibald took N.R. to a dimly lit,
locked examination room—and his pattern of misconduct may further support liability under
§206.05. Nevertheless, at this stage of the litigation, Plaintiff need only plausibly allege a violation
of NYPL, which she has done here.
12
   N.R. also alleges that Archibald’s conduct constitutes Forcible Touching under NYPL § 130.52
and Sexual Abuse in the First Degree under NYPL §130.65. Specifically, N.R. alleges that
Archibald engaged in “inappropriate touching” and “physical conduct.” See, e.g., Compl. at ¶¶
151–52. Given that Plaintiff sufficiently pled a predicate offense to invoke the CVA, the Court


                                                  20
         Case 1:19-cv-01403-ALC Document 76 Filed 05/27/20 Page 21 of 21



                                        CONCLUSION

         For the reasons set forth above, Defendant Rockefeller’s motion to dismiss is GRANTED

in part and DENIED in part. The Court dismisses Counts 1–5, 7, and Courts 9–11 of Poppel’s

Complaint; and Counts 8 and 10–12 of N.R.’s Complaint. Plaintiffs are GRANTED leave to

amend their complaints in accordance with this Opinion.        Plaintiffs should file amended

complaints within 30 days of the filing of this Opinion.



SO ORDERED.

Dated:          May 27, 2020
                New York, New York

                                                     ___________________________________
                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




declines to opine on whether N.R. also pled additional sexual offenses. All that is required to
invoke the CVA is allegations of one of the relevant predicate crimes. See CPLR §214-g.


                                                21
